EXHIBIT 10.39

AMENDMENT NO. 1 TO MASTER CREDIT FACILITY AGREEMENT

This AMENDMENT NO. 1 TO MASTER CREDIT FACILITY AGREEMENT dated as of November
17, 2005 (this “Amendment”), amends that certain Master Credit Facility
Agreement dated as of March 2, 2004, entered into and delivered by Mid-America
Apartments, L.P., a Tennessee limited partnership, Mid-America Apartment
Communities, Inc., a Tennessee corporation and Mid-America Apartments of Texas,
L.P., a Texas limited partnership (individually and collectively the
“Borrower”). Capitalized terms used in this Amendment and not otherwise defined
shall have the same meanings given to such terms in the Master Credit Agreement
(as defined herein below).

 

RECITALS

A.         The Borrower and Prudential Multifamily Mortgage, Inc., a Delaware
corporation (“Lender”) executed that certain Master Credit Facility Agreement
dated as of March 2, 2004 (as amended, supplemented or modified from time to
time, the “Master Credit Agreement”).

B.         Immediately after the execution of the Master Credit Agreement by the
Borrower and the Lender, the Lender assigned its rights under the Master Credit
Agreement to Fannie Mae pursuant to that certain Assignment of Master Credit
Facility Agreement dated as of March 2, 2004.

C.         Pursuant to the Master Credit Agreement, Lender made an initial Loan
to Borrower in the amount of $11,720,000, which Initial Loan was assigned to
Fannie Mae.

D.         Borrower has requested that Lender commit to make one or more
additional Loans under the Master Credit Agreement and permit the addition of
additional Mortgaged Properties to the Collateral Pool established under the
Master Credit Agreement, including without limitation a loan in the amount of
$2,525,000 with respect to an Additional Mortgaged Property known as Runaway Bay
Apartments in Charleston County, South Carolina.

E.         Fannie Mae and the Borrower desire to amend the Master Credit
Agreement to establish a $14,245,000 DMBS Loan Facility in favor of Borrower
(subject to increase as provided herein), to provide for additions to the
Collateral Pool and to change certain provisions of the Master Credit Agreement.

F.         Fannie Mae and the Borrower intend these Recitals to be a material
part of this Amendment.

AGREEMENTS

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00), the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of

 

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

which each party agrees constitutes sufficient consideration received at and
before the execution hereof, the parties agree as follows:

 

1.          Section 1.01 of the Master Credit Agreement is hereby amended and
restated to read in its entirety as follows:

SECTION 1.01. DMBS Loan Commitment and Loans. (a) Subject to the terms,
conditions and limitations of this Agreement, Lender agrees to make an initial
Loan (“Initial Loan”) to the Borrower in an amount not exceeding $11,720,000 on
the Initial Closing Date and one or more additional Loans from time to time
during the Loan Availability Period. The aggregate unpaid principal balance of
the Loans Outstanding at any time shall not exceed the DMBS Loan Commitment.
Subject to the terms, conditions and limitations of this Agreement, the Borrower
may re-borrow any amounts under the DMBS Loan Facility which it has previously
borrowed and repaid under the DMBS Loan Facility.

(b) The Borrower shall request a Loan by giving the Lender a Future Loan Request
in accordance with Section 1.01(c). The Initial Loan and any such additional
Loan (a “Future Loan”) shall be evidenced by the Note.

(c) In order to obtain a Future Loan, the Borrower may from time to time deliver
a written request for a Future Loan (“Future Loan Request”) to the Lender, in
the form attached as Exhibit J to this Agreement. Each Future Loan Request shall
be accompanied by (a) a designation of the amount of the Future Loan requested,
and (b) a designation of the maturity date of the Loan. If all conditions
contained in Section 4.08 are satisfied, the Lender shall make the requested
Future Loan, at a closing to be held at offices designated by the Lender on a
Closing Date selected by the Lender, and occurring on a date selected by the
Borrower, which date shall be not more than three (3) Business Days, after the
Borrower’s receipt of the Rate Confirmation Form (or on such other date to which
the Borrower and the Lender may agree). The Lender reserves the right to require
that the Borrower post a deposit at the time the DMBS Commitment is obtained as
an additional condition to the Lender’s obligation to make the Future Loan. The
deposit referred to in the preceding sentence shall be refundable to the
Borrower upon the delivery of the related DMBS.

2.          Section 1.03 of the Master Credit Agreement is hereby amended by
adding the following sentence at the end thereof:

Unless waived by the Lender, any DMBS issued to fund a Future Loan must have a
maturity date which coincides with the regularly scheduled rollover date for any
outstanding DMBS, so that all outstanding DMBS shall be renewed by the issuance
of a new DMBS on regularly scheduled issuance dates.

3.          Section 1.04 of the Master Credit Agreement is hereby amended by
deleting the last sentence thereof and substituting therefor the following:

 

2

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

Each installment of the Loan Fee shall be in an amount equal to the product of
(1) the Loan Fee, (2) the principal amount of the Loan during such Discount
Period, and (3) 1/12

4.          Article III of the Master Credit Agreement is hereby amended by
adding thereto new Sections 3.03 and 3.04 to read in their entirety as follows:

SECTION 3.03. Right to Add Collateral. (a) Borrower shall have the right, from
time to time during the Term of this Agreement, to add Multifamily Residential
Properties to the Collateral Pool (each an “Additional Mortgaged Property”)
simultaneously with the addition of such Multifamily Residential Properties to
the “Collateral Pool” established under the Master Reimbursement Agreement.

(b) Request. The Borrower may deliver a written request (“Collateral Addition
Request”) to the Lender, in the form attached as Exhibit K to this Agreement, to
add one or more Additional Mortgaged Properties to the Collateral Pool, provided
that no Mortgaged Property may be added to the Collateral Pool unless it is
simultaneously added to the “Collateral Pool” established under the Master
Reimbursement Agreement, and a Collateral Addition Request with respect to any
Mortgaged Property shall not be effective unless it is delivered simultaneously
and in conjunction with a “Collateral Addition Request” with respect to such
Mortgaged Property under the Master Reimbursement Agreement. Each Collateral
Addition Request shall be accompanied by the following:

(i) The information relating to the proposed Additional Mortgaged Property
required by the form attached as Exhibit G to the Master Reimbursement Agreement
(“Collateral Addition Description Package”), as amended from time to time to
include information required under the DUS Guide; and

(ii) The payment of all Additional Collateral Due Diligence Fees pursuant to
Section 7.03(b).

(b)       Additional Information. The Borrower shall promptly deliver to the
Lender any additional information concerning the proposed Additional Mortgaged
Property that the Lender may from time to time reasonably request.

(c)        Underwriting. The Lender shall evaluate the proposed Additional
Mortgaged Property, and shall make underwriting determinations as to the
Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period and the
Aggregate Loan to Value Ratio applicable to the Collateral Pool, on the basis of
the lesser of (i) if purchased by the Borrower within 12 months of the related
Collateral Addition Request, the acquisition price of the proposed Additional
Mortgaged Property or (ii) a Valuation made with respect to the proposed
Additional Mortgaged Property, and otherwise in accordance with Fannie Mae’s DUS
Underwriting Requirements, including applicable underwriting floors, if any.
Within 30 days after receipt of (i) the Collateral Addition Request for the

 

3

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

proposed Additional Mortgaged Property and (ii) all reports, certificates and
documents set forth on Exhibit I to the Master Reimbursement Agreement,
including a zoning analysis undertaken in accordance with Section 206 of the DUS
Guide, the Lender shall notify the Borrower whether or not it shall consent to
the addition of the proposed Additional Mortgaged Property to the Collateral
Pool and, if it shall so consent, shall set forth the Aggregate Debt Service
Coverage Ratios for the Trailing 12 Month Period and the Aggregate Loan to Value
Ratio which it estimates shall result from the addition of the proposed
Additional Mortgaged Property to the Collateral Pool. If the Lender declines to
consent to the addition of the proposed Additional Mortgaged Property to the
Collateral Pool, the Lender shall include, in its notice, a brief statement of
the reasons for doing so. Within five Business Days after receipt of the
Lender’s notice that it shall consent to the addition of the proposed Additional
Mortgaged Property to the Collateral Pool, the Borrower shall notify the Lender
whether or not it elects to cause the proposed Additional Mortgaged Property to
be added to the Collateral Pool. If the Borrower fails to respond within the
period of five Business Days, it shall be conclusively deemed to have elected
not to cause the proposed Additional Mortgaged Property to be added to the
Collateral Pool.

(d)       Closing. If, pursuant to subsection (c), the Lender consents to the
addition of the proposed Additional Mortgaged Property to the Collateral Pool,
the Borrower timely elects to cause the proposed Additional Mortgaged Property
to be added to the Collateral Pool and all conditions contained in Article V of
the Master Reimbursement Agreement and Section 4.06 are satisfied, the Lender
shall permit the proposed Additional Mortgaged Property to be added to the
Collateral Pool, simultaneously with the addition of such Multifamily
Residential Properties to the “Collateral Pool” established under the Master
Reimbursement Agreement, at a closing to be held at offices designated by the
Lender on a Closing Date selected by the Lender, and occurring within 30
Business Days after the Lender’s receipt of the Borrower’s election (or on such
other date to which the Borrower and the Lender may agree).

SECTION 3.04. Right to Increase Commitment. Subject to the terms, conditions and
limitations of this Section, the Borrower shall have the right, at any time or
from time to time during the Loan Availability Period, to increase the DMBS Loan
Commitment. The DMBS Loan Commitment may be increased by (i) the addition of
Collateral to the Collateral Pool and/or (ii) the amount of any DMBS Loan
Facility Expansion Request approved by Lender. The Borrower’s right to increase
the DMBS Loan Commitment is subject to the following limitations:

(a)        Maximum Amount of Increase in Commitment. Borrower hereby agrees that
the total DMBS Loan Commitment, when added to the “Commitment” of Fannie Mae
under the Master Reimbursement Agreement, shall not exceed $100,000,000.

 

4

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

(b)       Minimum Request. Each Request for an increase in the Commitment shall
be in the minimum amount of $1,000,000.

(c)        Terms and Conditions. The terms and conditions of this Agreement
shall apply to any increase in the DMBS Loan Commitment closed not later than
November 17, 2006. The terms and conditions (including pricing,) applicable to
any increase in the DMBS Loan Commitment after November 17, 2006 shall be
acceptable to Lender in its discretion.

(d)       Request. In order to obtain an increase in the DMBS Loan Commitment,
the Borrower shall deliver a written request for an increase (a “DMBS Loan
Facility Expansion Request”) to the Lender, in the form attached as Exhibit L to
this Agreement. Each DMBS Loan Facility Expansion Request shall be accompanied
by the following:

(i)

A designation of the amount of the proposed increase;

(ii)         If any Multifamily Residential Properties are proposed to be added
to the Collateral Pool, a list of such Multifamily Residential Properties and
evidence of compliance with the requirements of Section 4.06 in connection with
such addition; and

(iii)        If such request occurs after November 17, 2006, a request that the
Lender inform the Borrower of the Loan Fee to apply to Loans drawn from such
increase in the Commitment.

(f)          Closing. If all conditions contained in Section 4.08 are satisfied,
the Lender shall permit the requested increase in the Commitment, at a closing
to be held at offices designated by the Lender on a Closing Date selected by the
Lender, and occurring within fifteen (15) Business Days after the Lender’s
receipt of the DMBS Loan Facility Expansion Request (or on such other date to
which the Borrower and the Lender may agree).

5.          Article IV of the Master Credit Agreement is hereby amended by
adding thereto new Sections 4.06, 4.07 and 4.08 to read in their entirety as
follows:

SECTION 4.06. Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool. The addition of an Additional Mortgaged
Property to the Collateral Pool on the applicable Closing Date is subject to the
satisfaction of the conditions of Section 4.01 and each of the following
conditions precedent:

(a) Satisfaction of the conditions precedent to the addition of the Additional
Mortgaged Property contained in Article V of the Master Reimbursement Agreement;

 

5

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

(b)        Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Addition Loan Documents required by Lender,
including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to Lender and in form
proper for recordation, as may be necessary in the opinion of Lender to perfect
the Lien created by the applicable additional Security Instrument, and any other
Addition Loan Document creating a Lien in favor of Lender, and the payment of
all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;

(c)         Receipt by Lender of the Collateral Addition Fee and all legal fees
and expenses payable by Borrower in connection with the Addition Request
pursuant to Section 7.03;

(d)        If required by Lender, amendments to the Note and the Security
Instruments, reflecting the addition of the Additional Mortgaged Property to the
Collateral Pool and, as to any Security Instrument so amended, the receipt by
Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than
Permitted Liens;

(e)         If the Title Insurance Policy for the Additional Mortgaged Property
contains a Tie-In Endorsement, an endorsement to each other Title Insurance
Policy containing a Tie-In Endorsement, adding a reference to the Additional
Mortgaged Property; and

(f)         Delivery of the documents set forth in Section 4.03 of this
Agreement with respect to the Additional Mortgaged Property and any additional
Loan being made in connection with the addition of the Additional Mortgaged
Property.

SECTION 4.07. Conditions Precedent to Future Loans. The obligation of the Lender
to make a requested Future Loan is subject to the satisfaction of conditions of
Section 4.01 and the following conditions precedent:

 

(a)

Receipt by Lender of the fully executed Future Loan Request;

(b)

Receipt by Borrower of the Rate Confirmation Form;

 

 

(c)         After giving effect to the requested Future Loan, the Coverage and
LTV Tests will be satisfied;

 

 

6

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

(d)         Receipt by Lender of a new Note, or an amended and restated Note,
duly executed by the Borrower, reflecting the amount of the Future Loan;

 

(e)         For any Title Insurance Policy not containing a Revolving Credit
Endorsement, the receipt by the Lender of an endorsement to the Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date and showing no additional exceptions to coverage other than the exceptions
shown on the Initial Closing Date, Permitted Liens, and other exceptions
approved by the Lender;

 

(f)          Receipt by Lender at least five (5) days prior to the Closing Date,
of the confirmation of a Hedge commitment;

 

(g)         Receipt by Lender of Hedge Documents, effective as of the Closing
Date;

 

(h)         The receipt by Lender of the first installment of the Loan Fee and
the entire Discount payable by Borrower pursuant to Sections 1.04(b) and (c);

 

(i)          Receipt by Lender of all legal fees and expenses payable by
Borrower in connection with the Future Loan Request pursuant to Section 7.03.

 

SECTION 4.08. Conditions Precedent to Increase in Commitment. The right of the
Borrower to increase the DMBS Loan Commitment is subject to the satisfaction of
conditions of Section 4.01 and the following conditions precedent on or before
the Closing Date of the funding of any DMBS Loan made pursuant to such increase
in the DMBS Loan Commitment:

 

(a)         After giving effect to the requested increase the Coverage and LTV
Tests will be satisfied;

(b)         Payment by the Borrower of the Expansion Origination Fee in
accordance with Section 7.01(b) and all legal fees and expenses payable by the
Borrower in connection with the expansion of the DMBS Loan Commitment pursuant
to Section 7.03(b);

(c)         The receipt by the Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the DMBS Loan Commitment, as
increased under this Section, showing no additional exceptions to coverage other
than the exceptions shown on the Initial Closing Date (or, if applicable, the
last Closing Date with respect to which the Title Insurance Policy was
endorsed), the Permitted Liens, and other exceptions approved by the Lender,
together with any reinsurance agreements required by the Lender; and

 

7

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

(d)         The receipt by the Lender of fully executed original copies of all
Expansion Loan Documents, each of which shall be in full force and effect, and
in form and substance satisfactory to the Lender in all respects;

6.          Section 7.01 (“Origination Fees”) is hereby amended by deleting such
Section in its entirety and replacing such Section with the following:

SECTION 7.01. Origination and Standby Fees. . (a) Borrower has paid to Lender an
origination fee (“Origination Fee”) equal to $87,900.00 (which is equal to the
product obtained by multiplying (i) the Initial Loan ($11,720,000), by
(ii) .75%).

(b)         Expansion Origination Fee. Upon the closing of a DMBS Loan Facility
Expansion Request under Section 3.04, the Borrower shall pay to the Lender an
origination fee (“Expansion Origination Fee”) equal to the product obtained by
multiplying (i) the increase in the DMBS Loan Commitment made on the Closing
Date for the DMBS Loan Facility Expansion Request, by (ii) .75%. An Expansion
Origination Fee shall be reduced by the amount of any Collateral Addition Fee
paid by the Borrower in respect of any Additional Mortgaged Properties added to
the Collateral Pool in conjunction with such expansion. The Borrower shall pay
the Expansion Origination Fee on or before the Closing Date for the DMBS Loan
Facility Expansion Request.

(c)         Standby Fee. Borrower shall pay the Standby Fee to Lender for the
period from the date of this Agreement to the end of the Term of this Agreement.
The Standby Fee shall be payable monthly in arrears, on the first Business Day
following the end of the month, except that the Standby Fee for the last month
during the Term of this Agreement shall be paid on the last day of the Term of
this Agreement. During the period commencing on November 17, 2005 and ending May
17, 2006, Lender waives any Standby Fee payable in connection with the proposed
$2,525,000 Future Loan to be made and allocated to the Mortgaged Property known
as Runaway Bay Apartments in Charleston County, South Carolina.

7.          Section 7.02 (“Due Diligence Fees”) is hereby amended by deleting
such Section in its entirety and replacing such Section with the following:

SECTION 7.02. Due Diligence Fees. (a) Borrower has paid to Lender due diligence
fees with respect to the Mortgaged Properties added to the Collateral Pool on
the Initial Closing Date in an amount not to exceed $16,000 per property.

(b)         Borrower shall pay to Lender additional due diligence fees
(“Additional Collateral Due Diligence Fees”) with respect to Additional
Mortgaged Properties (including, without limitation, the Mortgaged Property
known as Runaway Bay Apartments), in an amount not to exceed $16,000 per
property.

 

8

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

8.          Section 14.08 (“Notices”)is hereby amended by deleting the notice
address of the Lender in its entirety and replacing it with the following:

 

“As to the Lender:

Prudential Multifamily Mortgage, Inc.

c/o Prudential Asset Resources

2200 Ross Avenue

Suite 4900 E

Dallas, Texas 75201

Attention:

Fannie Mae Asset Management Department

Telecopy No.:

(214) 777-4556

 

with a copy to:

Prudential Multifamily Mortgage, Inc.

8401 Greensboro Drive

Suite 200

McLean, Virginia 22102

Attention:

Michele Levoir-Sloan

Telecopy No.:

(703) 610-1401”

 

 

9.          Appendix I is hereby amended by deleting the definitions of
“Mortgaged Properties” and “Request” in their entirety and replacing such
definitions with the following:

“Mortgaged Properties” means, collectively, the Multifamily Residential
Properties described on Exhibit A to the Agreement and which represent the
Multifamily Residential Properties which are made part of the Collateral Pool on
the Initial Closing Date and any Additional Mortgaged Properties subsequently
added to the Collateral Pool, but excluding each Release Property from and after
the date of its release from the Collateral Pool.

“Request” means a Loan Request, a Future Loan Request, an Addition Request, an
Expansion Request, a Release Request or a Termination Request.

10.        The following definitions are added to Appendix I and placed
alphabetically within such Appendix I:

“Addition Loan Documents” means the Security Instruments covering an Additional
Mortgaged Property and any other documents, instruments or certificates required
by Lender in connection with the addition of the Additional Mortgaged Property
to the Collateral Pool pursuant to Section 3.03.

 

9

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

“Additional Collateral Due Diligence Fees” has the meaning given that term in
Section 7.02 hereof.

“Additional Mortgaged Properties” means each Multifamily Residential Property
owned by any Borrower (either in fee simple or as tenant under a ground lease
meeting all of the requirements of the DUS Guide) and added to the Collateral
Pool after the Initial Closing Date pursuant to Section 3.03.

“Collateral Addition Fee” means, with respect to each Additional Mortgaged
Property added to the Collateral Pool in accordance with Article III, 75 basis
points multiplied by the principal amount of the Loans allocated to such
Additional Mortgaged Property as determined by the Lender.

“Collateral Addition Request” ” means a written request, substantially in the
form of Exhibit K to the Agreement, to add Additional Mortgaged Properties to
the Collateral Pool pursuant to Section 3.03.

“Coverage and LTV Tests” has the meaning given to such term in the Master
Reimbursement Agreement.

“DMBS Loan Commitment” means $14,245,000, plus such amount as the Borrower may
elect to add to the DMBS Loan Commitment in accordance with Section 3.04.

“DMBS Loan Facility” means the agreement of the Lender to make Loans pursuant to
Section 1.01.

DMBS Loan Facility Expansion Request has the meaning given to such term in
Section 3.04(d).

“Expansion Loan Documents” means amendments to the Note increasing the amount of
such Note to the amount of the DMBS Loan Commitment, as expanded in accordance
with Section 3.04 and amendments to the Security Instruments, increasing the
amount secured by such Security Instruments to the amount of the DMBS Loan
Commitment.

“Future Loan Request” has the meaning given to such term in Section 1.01(c).

“Loan Availability Period” means the period beginning on the Initial Closing
Date and ending on the date five (5) years after the Initial Closing Date.

“Release Property” means the Mortgaged Property to be released pursuant to
Section 3.01.

“Standby Fee” means, for any month, an amount equal to the product obtained by
multiplying: (i) 1/12 by (ii) 15 basis points by (iii) the Unused Capacity for
such month.

 

10

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

“Unused Capacity” means, for any month, the sum of the daily average during such
month of the undrawn amount of the DMBS Loan Commitment available under Section
1.01 of the Agreement for the making of Loans, without regard to any unclosed
Requests or to the fact that a Request must satisfy conditions precedent.

11.        The “SCHEDULE OF MORTGAGED PROPERTIES AND INITIAL VALUATIONS”
attached as Exhibit A to the Master Credit Agreement is hereby amended and
restated in its entirety as set forth in Annex I attached hereto.

12.        A new Exhibit J (“Future Loan Request”) is hereby added to the
Agreement in the form of Annex II attached hereto.

13.        A new Exhibit K (“Collateral Addition Request”) is hereby added to
the Agreement in the form of Annex II attached hereto.

14.        A new Exhibit L (“Expansion Request”) is hereby added to the
Agreement in the form of Annex III attached hereto.

15.        This Amendment may be executed in any number of counterparts, each of
which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page.

16.        This Amendment shall be construed, interpreted and enforced in
accordance with, and the rights and remedies of the parties hereto shall be
governed pursuant to, the provisions of Section 14.06 of the Master Credit
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”), which provisions are hereby incorporated into this Amendment No. 1 by
this reference to the fullest extent as if the text of such provisions were set
forth in their entirety herein.

17.        Except as specifically modified by this Amendment, all of the terms
and provisions of the Master Credit Agreement shall remain in full force and
effect.

18.

The Borrower represents and warrants to Fannie Mae as follows:

(a)        All representations and warranties set forth in the Master Credit
Agreement are true and correct as of November 17, 2005.

(c)        No Event of Default or Potential Event of Default as described in the
Master Credit Agreement has occurred as of November 17, 2005.

[The Remainder of this Page Has Been Intentionally Left Blank.]

 

11

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Amendment on the day and year first above written.

BORROWER:

 

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership

 

By: Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
General Partner

 

By: __________________________

Al Campbell

Senior Vice President and Treasurer

 

MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation

 

By: __________________________

Al Campbell

Senior Vice President and Treasurer

 

MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited partnership

 

By: MAC of Delaware, Inc., a Delaware corporation, its sole General Partner

 

By: __________________________

John A. Good

Assistant Secretary

 



 

S-1

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

FANNIE MAE

 

 

By:

______________________________________________________ 

 

Name:__________________________________

 

Title:___________________________________

 



 

S-2

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

LENDER

PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware Corporation

By:____________________________________

Name: Sharon D. Singleton



Title: Vice President-Closing Officer

 

S-3

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

ANNEX I

 

EXHIBIT A TO MASTER CREDIT AGREEMENT

 

SCHEDULE OF MORTGAGED PROPERTIES,  

INITIAL VALUATIONS AND INITIAL LOAN ALLOCATIONS

 

 

 

Property Name

 

Property Address

 

Initial Valuation

 

Initial DMBS Loan Allocation

 

The Park at Hermitage

 

 

Davidson County, Tennessee

 

$19,900,000

 

$6,755,000

 

Stassney Woods

 

 

Austin, Texas

 

$11,345,000

 

$2,620,000

 

Travis Station Apartments

 

 

Austin, Texas

 

$9,673,000

 

$2,345,000

 

Runaway Bay Apartments

 

 

Mount Pleasant, Charleston County, South Carolina

 

$16,400,000

 

$2,525,000

 

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

ANNEX II

 

EXHIBIT J TO MASTER CREDIT FACILITY AGREEMENT

FUTURE LOAN REQUEST

THE MASTER AGREEMENT REQUIRES YOU TO MAKE THE REQUESTED FUTURE LOAN, IF ALL
CONDITIONS CONTAINED IN SECTION 4.07 OF THE MASTER AGREEMENT ARE SATISFED, AT A
CLOSING TO BE HELD ON A CLOSING DATE SELECTED BY BORROWER AND APPROVED BY YOU,
WHICH DATE SHALL BE NOT MORE THAN THREE (3) BUSINESS DAYS AFTER OUR RECEIPT OF
THE CONFIRMED RATE FORM (OR ON SUCH OTHER DATE AS WE MAY AGREE). LENDER RESERVES
THE RIGHT TO REQUIRE THAT WE POST A DEPOSIT AT THE TIME THE MBS COMMITMENT IS
OBTAINED AS AN ADDITIONAL CONDITION TO YOUR OBLIGATION TO MAKE THE FUTURE LOAN.

____________________, ______

VIA: _______________________

PRUDENTIAL MULTIFAMILY MORTGAGE, INC.

8401 Greensboro Drive

Suite 200

McLean, Virginia 22101

 

Re:

LOAN REQUEST issued pursuant to Master Credit Facility Agreement, dated as of
March 2, 2004, as amended by Amendment No. 1 to Master Credit Facility Agreement
dated as of November 17, 2005, by and between Mid-America Apartments, L.P., a
Tennessee limited partnership, Mid-America Apartment Communities, Inc., a
Tennessee corporation and Mid-America Apartments of Texas, L.P., a Texas limited
partnership (collectively, “Borrower”), and Lender (as amended from time to
time, the “Master Agreement”)

Ladies and Gentlemen:

This constitutes Loan Request pursuant to the terms of the above-referenced
Master Agreement.

Section 1.        Request. The undersigned Borrower Agent, on behalf of
Borrower, hereby requests that Lender make a Loan in accordance with the terms
of the Master Agreement. Following is the information required by the Master
Agreement with respect to this Request:

(a)

Amount. The amount of the Future Loan shall be $__________.

 

(b)

Maturity Date. The Maturity Date of the Loan is as follows: ____________.

(c)

Accompanying Documents. All documents, instruments and certificates required to
be delivered pursuant to the conditions contained in Article IV of the Master
Agreement, including (i) a confirmed Rate Form, (ii) a Compliance Certificate,

 

J-1

 


--------------------------------------------------------------------------------



 

and (iii) an Organizational Certificate, will be delivered on or before the
Closing Date.

(d)

Wiring Information. Please wire the Loan on or before the Closing Date into our
account in accordance with the following wiring information:

___________________________________________

___________________________________________

___________________________________________

 

Section 2         Available Commitment Amount. The information contained in the
following table is true, correct and complete, to the undersigned’s knowledge.
The undersigned acknowledges and agrees that the final determination of the
information shall be made by Lender, in accordance with the terms of the Master
Agreement.

Currently Available DMBS Loan Commitment

 

Proposed Amount Drawn on DMBS Loan Commitment

 

Remaining DMBS Loan Commitment after Proposed Draw

 

 

Section 3.        Capitalized Terms. All capitalized terms used but not defined
in this Request shall have the meanings ascribed to such terms in the Master
Agreement.

Sincerely,

MID-AMERICA APARTMENTS, L.P.

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
General Partner

 

 

By: _______________________________

Al Campbell

Senior Vice President and Treasurer

 

 

J-2

 


--------------------------------------------------------------------------------



 

 

ANNEX III

 

EXHIBIT K TO MASTER CREDIT AGREEMENT

 

ADDITION REQUEST

____________________, ______

VIA: _______________________

PRUDENTIAL MULTIFAMILY MORTGAGE, INC.

8401 Greensboro Drive

Suite 200

McLean, Virginia 22101

 

Attention:_______________

[Note: Subject to change in the event Lender or its address changes]

 

Re:

REQUEST issued pursuant to Master Credit Facility Agreement, dated as of March
2, 2004, as amended by Amendment No. 1 to Master Credit Facility Agreement dated
as of November 17, 2005, by and between Mid-America Apartments, L.P., a
Tennessee limited partnership, Mid-America Apartment Communities, Inc., a
Tennessee corporation and Mid-America Apartments of Texas, L.P., a Texas limited
partnership (collectively, “Borrower”) and Lender (as amended from time to time,
the “Master Agreement”)

Ladies and Gentlemen:

This constitutes an Addition Request pursuant to the terms of the
above-referenced Master Agreement.

Section 1.        Addition Request. Borrower hereby requests that the
Multifamily Residential Property described in this Request be added to the
Collateral Pool in accordance with the terms of the Master Agreement. Following
is the information required by the Master Agreement with respect to this
Request:

(a)        Property Description Package. Attached to this Request is the
Property Description Package and attached thereto are all information and
documents relating to the proposed Additional Mortgaged Property required by the
Property Description Package;

 

 


--------------------------------------------------------------------------------



 

 

(b)        Due Diligence Fees. Enclosed with this Request is a check in payment
of all Additional Collateral Due Diligence Fees required to be submitted with
this Request pursuant to Section 7.02 of the Master Agreement; and

(c)        Accompanying Documents. All reports, certificates and documents
required to be delivered pursuant to the conditions contained in Section 4.06 of
the Master Agreement will be delivered on or before the Closing Date.

Section 2.        Addition Fee. If Lender consents to the addition of the
proposed Additional Mortgaged Property to the Collateral Pool, and Borrower
elects to add the Additional Mortgaged Property to the Collateral Pool, Borrower
shall pay the Collateral Addition Fee to Lender as one of the conditions to the
closing of the Additional Mortgaged Property.

Section. 3. Capitalized Terms. All capitalized terms used but not defined in
this Request shall have the meanings ascribed to such terms in the Master
Agreement.

Sincerely,

MID-AMERICA APARTMENTS, L.P.

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
General Partner

 

 

By: _______________________________

Al Campbell

Senior Vice President and Treasurer

 

 

 

Amendment No. 1 to Master

Credit Facility Agreement

Mid-America

 


--------------------------------------------------------------------------------



 

 

ANNEX IV

 

EXHIBIT L TO MASTER CREDIT AGREEMENT

EXPANSION REQUEST

THE MASTER AGREEMENT REQUIRES YOU TO PERMIT THE REQUESTED INCREASE IN THE
COMMITMENT, AT A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING
DATE SELECTED BY BORROWER AND APPROVED BY YOU, AND OCCURRING WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER YOUR RECEIPT OF THE EXPANSION REQUEST (OR ON SUCH OTHER DATE
AS WE AGREE), AS LONG AS ALL CONDITIONS CONTAINED IN SECTION 4.08 OF THE MASTER
AGREEMENT ARE SATISFIED. REFERENCE IS MADE TO THE MASTER AGREEMENT FOR THE SCOPE
OF LENDER’S OBLIGATIONS WITH RESPECT TO THIS REQUEST.

____________________, ______

VIA: _______________________

PRUDENTIAL MULTIFAMILY MORTGAGE, INC.

8401 Greensboro Drive

Suite 200

McLean, Virginia 22101

 

Attention:_______________

[Note: Subject to change in the event Lender or its address changes]
[________________, _____]

 

Re:

REQUEST issued pursuant to Master Credit Facility Agreement, dated as of March
2, 2004, as amended by Amendment No. 1 to Master Credit Facility Agreement dated
as of November 17, 2005, by and between Mid-America Apartments, L.P., a
Tennessee limited partnership, Mid-America Apartment Communities, Inc., a
Tennessee corporation and Mid-America Apartments of Texas, L.P., a Texas limited
partnership (collectively, “Borrower”) and Lender (as amended from time to time,
the “Master Agreement”)

Ladies and Gentlemen:

This constitutes an Expansion Request pursuant to the terms of the
above-referenced Master Agreement.

Section 1.        Request. Borrower hereby requests an increase in the maximum
credit commitment in accordance with the terms of the Master Agreement.
Following is the information required by the Master Agreement with respect to
this Request:

(a)        Amount of Increase. The amount of the increase in the maximum credit
commitment is as follows:

 

 


--------------------------------------------------------------------------------



 

 

 

NAME

INCREASE

RESULTING AMOUNT OF

COMMITMENT

MAXIMUM CREDIT

COMMITMENT:

 

 

 

[Note: Section 3.04(a) of the Master Agreement limits the maximum amount of
increase in the DMBS Loan Commitment to the amount which, when added to the
“Commitment” of Fannie Mae under the Master Reimbursement Agreement, shall not
exceed $100,000,000 and the increase in the DMBS Loan Commitment must be in the
minimum amount of $1,000,000.]

(b)        Accompanying Documents. All documents, instruments and certificates
required to be delivered pursuant to the conditions contained in Section 4.08 of
the Master Agreement will be delivered on or before the Closing Date.

(c)        The Loan Fee shall be __________ for Loans made from the increase in
the Commitment

Section 2.        Capitalized Terms. All capitalized terms used but not defined
in this Request shall have the meanings ascribed to such terms in the Master
Agreement.

 

[Remainder of page intentionally left blank.]

Sincerely,

MID-AMERICA APARTMENTS, L.P.

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
General Partner

 

 

By: _______________________________

Al Campbell

Senior Vice President and Treasurer

 

 

 

 

 